Docket No. 105457.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
           GEORGE K. BAILEY, Appellant.

                  Opinion filed February 5, 2009.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Karmeier concurred in the judgment and opinion.



                            OPINION

    Section 12–603.1(f) of the Illinois Vehicle Code (625 ILCS
5/12–603.1(f) (West 2004)) and section 108–1(3) of the Code of
Criminal Procedure of 1963 (725 ILCS 5/108–1(3) (West 2004)) both
provide that a law enforcement officer may not “search or inspect” a
passenger in a motor vehicle solely because the passenger has failed
to comply with the seat belt statute (625 ILCS 5/12–603.1(a) (West
2004)). The primary issue presented in this appeal is whether these
provisions were violated when a warrant check was run on the
defendant, George K. Bailey, a passenger in a vehicle stopped because
both the driver and defendant were not wearing seat belts. For the
reasons that follow, we conclude they were not.
                           BACKGROUND
    At approximately noon on July 2, 2005, Officer John Parry of the
Winnebago County sheriff’s office stopped a car after observing that
both the driver and front seat passenger, defendant George K. Bailey,
were not wearing seatbelts. After obtaining identification from the
driver and defendant, Parry returned to his squad car “to listen to the
license information and check for warrants.” The warrant check
revealed that defendant had an outstanding arrest warrant for
misdemeanor domestic battery. Officer Parry arrested defendant,
handcuffed him, and placed him in the backseat of the squad car. He
then searched the interior of the stopped car. The search uncovered
cocaine. Defendant was subsequently convicted, in the circuit court of
Winnebago County, of possession of a controlled substance with
intent to deliver and sentenced to 15 years’ imprisonment.
    On appeal, defendant contended that his trial counsel was
constitutionally ineffective because she failed to file a motion to quash
his arrest and suppress the cocaine found in the car. Defendant
contended that such a motion would have succeeded because the
warrant check conducted by Officer Parry was impermissible under
section 12–603.1(f) of the Illinois Vehicle Code (625 ILCS
5/12–603.1(f) (West 2004)) and section 108–1(3) of the Code of
Criminal Procedure of 1963 (725 ILCS 5/108–1(3) (West 2004)) and,
without the results of the warrant check and the ensuing arrest, there
would have been no legal justification for the search of the car.
Further, according to defendant, a motion to suppress would have
succeeded because the search incident to arrest violated section
108–1(1) of the Code of Criminal Procedure (725 ILCS 5/108–1(1)
(West 2004)), as well as the federal and state constitutions. The
appellate court rejected these contentions and affirmed defendant’s
conviction. 375 Ill. App. 3d 1055. We thereafter granted defendant’s
petition for leave to appeal. 210 Ill. 2d R. 315.

                                ANALYSIS
     Defendant’s sole contention on appeal is that he was denied his
sixth amendment right to effective assistance of counsel because his
trial attorney failed to file a motion to quash arrest and suppress the



                                  -2-
drug evidence found in the car.1 To establish ineffective assistance of
counsel, a defendant must show both that counsel’s performance was
deficient and that prejudice resulted from that deficiency. Strickland
v. Washington, 466 U.S. 668, 80 L. Ed. 2d 674, 104 S. Ct. 2052
(1984). An attorney’s performance must be evaluated from counsel’s
perspective at the time the contested action was taken and will be
considered constitutionally deficient only if it is objectively
unreasonable under prevailing professional norms. Strickland, 466
U.S. at 687-89, 80 L. Ed. 2d at 693-94, 104 S. Ct. at 2064-65. In
order to prove prejudice with regard to the failure to seek the
suppression of evidence, the defendant must “show that the unargued
suppression motion was meritorious and that there is a reasonable
probability that the verdict would have been different without the
excludable evidence.” People v. Harris, 182 Ill. 2d 114, 146 (1998),
citing Kimmelman v. Morrison, 477 U.S. 365, 375, 91 L. Ed. 2d 305,
319, 106 S. Ct. 2574, 2582-83 (1986); People v. Moore, 171 Ill. 2d
74, 108 (1996).
     As he did before the appellate court, defendant contends that there
are four arguments which counsel should have raised in a motion to
suppress. We address these arguments in turn.

   Section 12–603.1(f) of the Illinois Vehicle Code and Section
           108–1(3) of the Code of Criminal Procedure
   Section 12–603.1(f) of the Illinois Vehicle Code (625 ILCS
5/12–603.1(f) (West 2004)) provides:
          “A law enforcement officer may not search or inspect a
       motor vehicle, its contents, the driver, or a passenger solely
       because of a [seat-belt violation].”
Section 108–1(3) of the Code of Criminal Procedure (725 ILCS
5/108–1(3) (West 2004)) contains identical language:
          “A law enforcement officer may not search or inspect a
       motor vehicle, its contents, the driver, or a passenger solely


   1
    Before the appellate court, the State argued that defendant had waived
any ineffective assistance of counsel claim. The appellate court rejected this
argument (375 Ill. App. 3d at 1059-60) and the State does not renew it here.

                                     -3-
         because of a violation of Section 12–603.1 of the Illinois
         Vehicle Code.”
     Defendant contends that a warrant check is both a “search” and
“inspection” within the meaning of sections 12–603.1(f) and 108–1(3)
and therefore prohibited under these provisions when the sole offense
committed is a seat-belt violation. Thus, according to defendant, the
warrant check run by Officer Parry in this case was illegal and his trial
counsel could have filed a successful motion to suppress the fruits of
the warrant check, including the cocaine, on this basis. We disagree.
     “The law uses familiar legal expressions in their familiar legal
sense.” Henry v. United States, 251 U.S. 393, 395, 64 L. Ed. 322,
323, 40 S. Ct. 185, 186 (1920). See also Case v. Los Angeles Lumber
Products Co., 308 U.S. 106, 115, 84 L. Ed. 110, 119, 60 S. Ct. 1, 7
(1939) (“we adhere to the familiar rule that where words are
employed in an act which had at the time a well known meaning in the
law, they are used in that sense unless the context requires the
contrary”); 2A N. Singer, Sutherland on Statutory Construction
§46:04, at 152-53 (6th ed. 2000) (“if the term utilized has a settled
legal meaning, the courts will normally infer that the legislature
intended to incorporate the established meaning”). The prohibition
against conducting a “search” was included in sections 12–603.1(f)
and 108–1(3) when they were enacted in 2003. See Pub. Act 93–99,
eff. July 3, 2003; 375 Ill. App. 3d at 1061. Then, as now, the term
“search” had a settled meaning in the realm of criminal procedure
which was derived from fourth amendment law: an examination of a
person’s body, property or other area in which the person has a
reasonable expectation of privacy. See Katz v. United States, 389 U.S.
347, 19 L. Ed. 2d 576, 88 S. Ct. 507 (1967); Black’s Law Dictionary
1351 (7th ed. 1999).
     It has long been held that the existence of an arrest warrant is a
matter of public record. Gist v. Macon County Sheriff’s Department,
284 Ill. App. 3d 367, 377 (1996). Recent decisions continue to adhere
to this principle. See People v. Harris, 228 Ill. 2d 222, 233 (2008);
People v. Roberson, 367 Ill. App. 3d 193, 201 (2006). By definition,
a person cannot have a reasonable expectation of privacy in public
matters. Because a warrant check does not implicate any area of
privacy, it is not a search under sections 12–603.1(f) and 108–1(3),


                                  -4-
and it is not prohibited by those provisions. Accordingly, a motion to
suppress filed on this ground would not have been successful.
    Defendant maintains, however, that even if a warrant check is not
a search, it is an inspection within the meaning of sections 12–603.1(f)
and 108–1(3) and thus is impermissible. According to defendant, the
plain meaning of the term “inspect” is not limited to “physical or
corporeal inspections” but may also include the investigation of a
passenger’s past wrongdoing that occurs during a warrant check. The
State, in response, maintains that sections 12–603.1(f) and 108–1(3)
say nothing about prohibiting an inspection of a passenger’s public
records. Thus, in the view of the State, the plain meaning of the
statutory provisions is that only the physical inspection of a passenger
is prohibited.
    The appellate court below concluded that the word “inspect” is
ambiguous in the context of sections 12–603.1(f) and 108–1(3). See
375 Ill. App. 3d at 1062-64. The appellate court noted that several
dictionaries offer definitions of the term which can be used to support
either party’s position. Moreover, as the appellate court explained,
various intrinsic aids to construction do not resolve the word’s
meaning but, instead, only add ambiguity. 375 Ill. App. 3d at 1063.
We agree with the appellate court that the word “inspect” is
ambiguous in the context of this case. Unlike the term “search,” the
word “inspect” does not have a settled meaning in the law of criminal
procedure and may reasonably be read in more than one way.
    Because the meaning of the word “inspect” is unclear, it is
appropriate to consider legislative history in order to determine the
legislature’s intent in adopting this term. People v. Lowe, 153 Ill. 2d
195, 203 (1992). Senator Cullerton, the sponsor of Public Act 93–99,
stated during the debates on the bill that the prohibition against a
search or inspection was included to “reassure people” that a police
stop for a seat-belt violation “doesn’t give [law enforcement] any
extra right to go in and search someone’s car.” The Senator explained
that
              “for the purposes of legislative intent, to make it clear.
         Whatever the current practice is, whatever the current law is,
         as set by case law or by *** statute, as to allowing police
         officers to search vehicles, that’s not changed by *** this bill.”


                                   -5-
         93d Ill. Gen. Assem., Senate Proceedings, April 3, 2003, at
         27-28 (statements of Senator Cullerton).
     Additional debate in the Senate further clarifies the legislative
intent:
              “SENATOR OBAMA:
              A second question, because I’ve heard a couple of
         concerns. I just want to make sure. With respect to search and
         seizure rules and regulations, I want to *** clarify this. Under
         current law, if you are pulled over for a taillight being out ***
         what are the rules currently governing whether a search can
         take place, based on an ordinary traffic stop?
              ***
              SENATOR CULLERTON:
              Well, *** I assume it’s probably more case law than
         statute, but *** the Supreme Court has kind of set out
         through their decisions situations where police officers have
         the right to go in and search in someone’s car, in the trunk or
         whatever. That *** remains the same. Whatever those laws
         are, whatever that case law is, that remains the same with this
         bill. We only wanted to make sure people knew that this
         particular bill doesn’t give one any extra right to go into a
         search where they otherwise could not.” 93d Ill. Gen. Assem.,
         Senate Proceedings, April 3, 2003, at 30-31 (statements of
         Senators Obama and Cullerton).
     A discussion between Representatives Franks and Beaubien in the
Illinois House reveals the same understanding:
              “Franks: ‘Okay. I’m not sure I understand… I guess my
         analysis here says that this would say that they can… that a
         police officer may not search or inspect a motor vehicle that
         was stopped solely because of a seatbelt violation.’
              Beaubien: ‘That’s correct, that’s part of the law… part of
         the Act, yes.’
                                  ***
              Franks: ‘But isn’t it the law right now that you can’t
         search a vehicle unless there’s probable cause?’



                                   -6-
             Beaubien: ‘I believe that’s correct, but there seemed to be
        some need to put this in the Bill so it was very specific to all
        parties involved this would not be used for a method of
        stopping cars and searching vehicles with the normal
        exceptions for open view and so forth.’
                                   ***
             Franks: ‘Okay. ’Cause I’m just trying to figure out what
        we’re *** doing here and I’m not trying … no offense, I’m
        just not sure I understand this. Because right now, I know the
        law has probable cause and I’m not sure what this Bill does
        any differently than maybe just codifying case law?’
             Beaubien: ‘Representative Franks, *** this is not an area
        that I am familiar with. I put the language in there because I
        believe it sets forth what’s already in the law.’ ” 93d Ill. Gen.
        Assem., House Proceedings, May 20, 2003, at 26-27
        (statements of Representatives Franks and Beaubien).
    We think it abundantly clear, based on the legislative debates, that
the General Assembly did not intend for sections 12–603.1(f) and
108–1(3) to provide any additional rights above and beyond those
guaranteed by the search provision of the federal constitution. Stated
otherwise, the term “inspect” in the statutory provisions provides no
protection beyond that provided by the term “search.” And, as
previously noted, a warrant check is not a prohibited search.
    In a further argument, however, defendant contends that
statements made during the legislative debates show that the meaning
of sections 12–603.1(f) and 108–1(3) is controlled by the fourth
amendment case law which was in effect at the time the statutes were
enacted. See 93d Ill. Gen. Assem., Senate Proceedings, April 3, 2003,
at 28 (statements of Senator Cullerton) (“Whatever the current
practice is, whatever the current law is, as set by case law or by ***
statute, as to allowing police officers to search vehicles, that’s not
changed by *** this bill”). Defendant notes that, when sections
12–603.1(f) and 108–1(3) were enacted in 2003, this court’s opinion
in People v. Gonzalez, 204 Ill. 2d 220 (2003), was the law. Gonzalez
held that for a traffic stop to comport with the fourth amendment, the
scope of the stop must not be fundamentally altered. Defendant
further notes that, in People v. Harris, 207 Ill. 2d 515 (2003) (Harris


                                  -7-
I), this court applied the Gonzalez scope analysis and held that a
warrant check run on a passenger after the driver had been stopped
for a traffic violation impermissibly changed the fundamental nature
of the stop to a criminal investigation. Defendant acknowledges that
Harris I was subsequently vacated by the United States Supreme
Court (see Illinois v. Harris, 543 U.S. 1135, 161 L. Ed. 2d 94, 125
S. Ct. 1292 (2005)), and that the Gonzalez scope analysis was
overruled by this court in People v. Harris, 228 Ill. 2d 222 (2008)
(Harris II). Nevertheless, defendant argues that Harris I should
govern our interpretation of sections 12–603.1(f) and 108–1(3)
because that decision reflected the legislature’s intent at the time the
provisions were enacted. And, according to defendant, under the
reasoning of Harris I, the warrant check run in this case was
impermissible.
     Defendant misconstrues the scope of Harris I. In Harris I the
warrant check was run on the passenger after the driver had been
stopped for making an illegal left turn. Harris I, 207 Ill. 2d at 517-18.
The warrant check altered the scope of the stop because the passenger
had nothing to do with the traffic violation. Harris I, 207 Ill. 2d at
526-27. In this case, in contrast, the stop of the car was based on
defendant’s own failure to comply with the seat-belt law. Indeed,
Harris I specifically excluded from its holding those situations where
the passenger himself has violated a traffic law. Harris I, 207 Ill. 2d
at 531. See also 4 W. LaFave, Search & Seizure §9.3(c), at 389 (4th
ed. 2004) (discussing Harris I with approval and noting that warrant
checks on passengers should be permissible when “ ‘the passenger has
violated a traffic law’ ”), quoting Harris I, 207 Ill. 2d at 531. Harris
I thus provides no support for defendant’s contention that a warrant
check was impermissible in this case.
     A motion to suppress filed on the ground that a warrant check was
prohibited under sections 12–603.1(f) and 108–1(3) would not have
been successful. Defendant therefore suffered no prejudice from
counsel’s decision not to file a motion to suppress on this basis.
Accordingly, this portion of defendant’s claim of ineffective assistance
counsel is without merit.




                                  -8-
         Section 108–1(1) of the Code of Criminal Procedure
     Defendant also maintains that a motion to suppress would have
succeeded had it alleged that the search of the car violated section
108–1(1) of the Code of Criminal Procedure (725 ILCS 5/108–1(1)
(West 2004)). Section 108–1(1) provides:
             “Search without warrant. (1) When a lawful arrest is
         effected a peace officer may reasonably search the person
         arrested and the area within such person’s immediate presence
         for the purpose of:
             (a) Protecting the officer from attack; or
             (b) Preventing the person from escaping; or
             (c) Discovering the fruits of the crime; or
             (d) Discovering any instruments, articles, or things which
         may have been used in the commission of, or which may
         constitute evidence of, an offense.” 725 ILCS 5/108–1(1)
         (West 2004).
     Defendant contends that because Officer Parry lacked reasonable
cause to search the car for one of the purposes set forth in section
108–1(1), and because the car was not within defendant’s “immediate
presence” when it was searched, the search violated the statute.
According to defendant, trial counsel could have filed a successful
motion to dismiss on this basis.
     The appellate court below rejected this argument, in part, based
on People v. Hering, 27 Ill. App. 3d 936 (1975). See 375 Ill. App. 3d
at 1069-70. Hering explained that nothing in the language of section
108–1(1), or the committee comments thereto, suggests that the
statute “is to be exclusive. Rather, it authorizes searches incident to
arrest within prescribed bounds as to area and purpose.” Hering, 27
Ill. App. 3d at 941. In other words, according to Hering, section
108–1(1) is permissive, not restrictive. The statute lists several
instances in which police “may” conduct a search incident to arrest.
See also People v. Zeller, 51 Ill. App. 3d 935, 939 (1977) (section
108–1(1) “authorizes the search of an arrestee for a variety of
reasons”). But, according to Hering, the statute does not state that an
officer’s authority to search is limited solely to those instances and
that any other search is impermissible.
     In determining whether an attorney’s performance is deficient,
every effort must “be made to eliminate the distorting effects of

                                 -9-
hindsight, to reconstruct the circumstances of counsel’s challenged
conduct, and to evaluate the conduct from counsel’s perspective at the
time.” Strickland, 466 U.S. at 689, 80 L. Ed. 2d at 694, 104 S. Ct.
2065. Hering, which was decided in 1975, was controlling authority
at the time of defendant’s trial in 2005. Hering foreclosed any
argument that the search at issue in this case was illegal under section
108–1(1). “Conduct of a lawyer will not be deemed deficient for his
or her failure to make an argument that has no basis in the law.”
People v. King, 192 Ill. 2d 189, 197 (2000). Defendant’s trial counsel
was not deficient for declining to pursue the argument advanced here.
Accordingly, defendant’s claim of ineffective assistance of counsel in
this regard fails.

                          Federal Constitution
     Defendant also contends that the search incident to his arrest
violated his rights under the fourth amendment. To understand
defendant’s argument, it is necessary to place it in context.
     In 1969, the United States Supreme Court held, in Chimel v.
California, 395 U.S. 752, 23 L. Ed. 2d 685, 89 S. Ct. 2034 (1969),
that police may conduct a search incident to arrest of the arrestee’s
person and an area within his “immediate control” in order to protect
the safety of the officers and prevent the destruction of incriminating
evidence. Chimel, 395 U.S. at 763, 23 L. Ed. 2d at 694, 89 S. Ct. at
2040. In New York v. Belton, 453 U.S. 454, 69 L. Ed. 2d 768, 101 S.
Ct. 2860 (1981), the Supreme Court applied Chimel to automobile
searches and created a bright-line rule to guide police in determining
the permissible area of an automobile search incident to arrest:
“[W]hen a policeman has made a lawful custodial arrest of the
occupant of an automobile, he may, as a contemporaneous incident of
that arrest, search the passenger compartment of that automobile.”
Belton, 453 U.S. at 460, 69 L. Ed. 2d at 775, 101 S. Ct. at 2864.
     Thereafter, in Thornton v. United States, 541 U.S. 615, 158 L.
Ed. 2d 905, 124 S. Ct. 2127 (2004), the Court applied Belton and
upheld a search of a suspect’s car incident to arrest when the officer’s
initial contact with the suspect was outside the vehicle. The Court held
that so long as the arrestee was a “recent occupant” of a motor
vehicle, the police may search the car as an incident to a lawful arrest.
Thornton, 541 U.S. at 623, 158 L. Ed. 2d at 915, 124 S. Ct. at 2132.


                                  -10-
     In an opinion concurring in the judgment in Thornton, Justice
Scalia concluded that where a defendant is handcuffed and secured in
the backseat of a squad car, the Chimel rationales cannot logically
apply because the risk that the defendant would grab a weapon or
evidentiary item from his car is “remote in the extreme.” Thornton,
541 U.S. at 625, 158 L. Ed. 2d at 916, 124 S. Ct. at 2133 (Scalia, J.,
concurring, joined by Ginsburg, J.). Nevertheless, Justice Scalia did
not advocate ovverruling Belton. Instead, he contended that the
Belton bright-line rule should be applied “to cases where it is
reasonable to believe evidence relevant to the crime of arrest might be
found in the vehicle.” Thornton, 541 U.S. at 632, 158 L. Ed. 2d at
920, 124 S. Ct. at 2137 (Scalia, J., concurring, joined by Ginsburg,
J.).
     Noting the foregoing, defendant now “asks this court to adopt as
a matter of federal constitutional law an analytical approach which
encompasses Justice Scalia’s restrictive approach to Belton and
supports Chimel’s narrow construction of the search incident to arrest
exception to the warrant requirement, authorizing searches
unsupported by probable cause only where necessary to protect officer
safety and preserve incriminating evidence.” Defendant points out that
the United States Supreme Court has recently granted certiorari in
People v. Gant, 216 Ariz. 1, 162 P.3d 640 (2007), cert. granted, ___
U.S. ___, 170 L. Ed. 2d 274, 128 S. Ct. 1443 (2008), wherein the
Arizona Supreme Court held that once an arrestee is handcuffed,
placed in the back of a patrol car, and under the supervision of an
officer, the warrantless search of the arrestee’s car cannot be justified
under Belton or Chimel. Defendant contends that we should apply the
reasoning of Justice Scalia, as well as the Arizona Supreme Court in
Gant, to the facts of this case and “determine that the warrantless
search of [defendant’s] car violated the Fourth Amendment” because
neither officer safety nor the preservation of evidence was at risk once
defendant was placed in the squad car.
     Defendant’s argument is misplaced. Whether or not this court
should adopt a particular application of the Belton rule going forward
is irrelevant to the question before this court, i.e., whether defendant’s
trial counsel was constitutionally ineffective in failing to file a motion
to suppress. In answering that question, and in particular whether
counsel’s performance was deficient, the proper focus of our analysis
must be on the facts and law known to counsel at the time of

                                  -11-
defendant’s trial. Strickland, 466 U.S. at 689, 80 L. Ed. 2d at 694,
104 S. Ct. at 2065. At that time, case law uniformly held that a search
incident to arrest was permissible under facts similar to the ones at
bar.
     For example, in People v. Bailey, 159 Ill. 2d 498 (1994), this
court expressly rejected the defendant’s argument that a vehicle search
was impermissible because the defendant was handcuffed and seated
in the back of a squad car and, thus, there was no danger that he could
reach weapons or evidence. We stated: “it is *** settled that the
validity of a Belton search ‘is not affected by the circumstance that
defendant no longer had effective access to his vehicle when the
search was conducted.’ ” Bailey, 159 Ill. 2d at 506, quoting State v.
Grass, 250 N.J. Super. 74, 77, 593 A.2d 379, 381 (1991).
     The appellate court had held likewise. See, e.g., People v. Kalivas,
207 Ill. App. 3d 415, 418 (1991) (“ ‘under Belton, a search of the
vehicle is allowed even after the defendant was removed from it,
handcuffed, and placed in the squad car’ ”), quoting 3 W. LaFave,
Search & Seizure §7.1(c), at 15 (2d ed. 1987); People v. Allibalogun,
312 Ill. App. 3d 515 (2000); People v. Loftus, 111 Ill. App. 3d 978
(1983). See also United States v. Arango, 879 F.2d 1501, 1505-06
(7th Cir. 1989).
     As noted, an attorney’s performance “will not be deemed deficient
for his or her failure to make an argument that has no basis in the
law.” King, 192 Ill. 2d at 197. At the time of defendant’s trial, case
law was clear that Officer Parry’s search of the stopped car did not
violate defendant’s fourth amendment rights solely because defendant
had been secured in the backseat of the squad car. Trial counsel was
therefore not deficient for failing to raise this argument in a motion to
suppress. Accordingly, this portion of defendant’s claim of ineffective
assistance of counsel is without merit.

                           State Constitution
    Defendant also contends that the search of the stopped car
violated his rights under article I, section 6, of the Illinois
Constitution. Ill. Const. 1970, art. I, §6. As with his argument with
respect to the federal constitution, defendant contends that the search
violated the Illinois constitution because he was secured in the squad
car at the time of the search and neither officer safety nor the

                                  -12-
preservation of evidence was at risk. Again, we believe this argument
is misplaced.
     In People v. Stehman, 203 Ill. 2d 26 (2002), this court considered
“whether Belton’s bright-line rule extends to a situation where the first
contact the defendant has with the officer occurs after [the defendant
has exited] the vehicle.” Stehman, 203 Ill. 2d at 36. The issue was
addressed under both the fourth amendment and the Illinois
Constitution. Stehman, 203 Ill. 2d at 33-34. Although we ultimately
concluded that the Belton rule did not apply under the facts presented,
our analysis discussed the scope of the Belton rule at length (Stehman,
203 Ill. 2d at 36-42), and necessarily “presumed that, to the extent
Belton allowed the search, Belton was controlling.” See 375 Ill. App.
3d at 1076. Thus, Stehman may reasonably be read for the proposition
that the Belton rule applies not only as matter of fourth amendment
law, but as a matter of Illinois constitutional law as well. And, as
noted previously, case law at the time of defendant’s trial uniformly
held that the Belton bright-line rule applied in situations where the
defendant was stopped while in a vehicle, was arrested, and was then
secured in a squad car. See, e.g., Bailey, 159 Ill. 2d at 506.
     Given these facts, we cannot say that trial counsel’s conduct fell
below an objective standard of reasonableness (Strickland, 466 U.S.
at 688, 80 L. Ed. 2d at 693, 104 S. Ct. at 2064), when she failed to
file a motion to suppress on state constitutional grounds. Accordingly,
this portion of defendant’s claim of ineffective assistance of counsel
also fails.

                         CONCLUSION
   For the foregoing reasons, we conclude that defendant’s trial
counsel was not ineffective for failing to file a motion to suppress.
Accordingly, the judgment of the appellate court is affirmed.

                                                              Affirmed.




                                  -13-